DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-7, 9 & 11-22 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 05/02/2022 & 08/22/2022 has been considered by the Examiner.

Claim Objections
Claims 13-15 are objected to because of the following informalities:  
A) In Claim 13, line 1, “a first fan” should read “the first fan”
B) Claims 14-15 are also objected to due to their dependency on Claim 13.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the Applicant’s disclosure, “a coupling element” has been recited to include a duct with flange and connecting branch and air directing elements. Therefore, “coupling element” has been construed to be the above features or their equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The phrase “the upper roof assembly comprise a fresh air opening” in Claim 4, lines 1-2 renders the claim indefinite for two reasons. It is not clear if this is a different fresh air opening than the claim 1 and it is also not clear how there would be the fresh air opening in the upper roof assembly when it is already stated to be in the lower roof assembly in Claim 1. For the purposes of examination, “a fresh air opening” has been construed to be “the fresh air opening” and the opening is construed to be only in the lower roof assembly as claimed in Claim 1.

B) Claim 22 has multiple antecedent basis issues including “the second fan” and “the outlet chamber”. For the purposes of examination, claim 22 has been construed to be dependent on Claim 21 instead of claim 18 as that aligns with how other identical dependent claims have been written.

C) Claim 5 is also rejected due to its dependency on Claim 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3176058A1 to Komatsu.

A) As per Claim 18, Komatsu teaches a roof structure (Komatsu: best shown in Figure 13) for an agricultural vehicle, comprising: 
an upper roof assembly (Komatsu: Figures 3 & 11, Item 131); 
a lower roof assembly (Komatsu: Item 132, best shown in Figure 13 bottom picture with Items 103-105) releasably coupled to the upper roof assembly, where the lower roof assembly or the upper roof assembly comprises a ventilation opening (Komatsu: Figure 13, Item 143) for guiding air-conditioned air and a circulation opening (Komatsu: Figure 13, Item 146) for supplying recirculated air; 
an air-guiding element (Komatsu: best shown in Figure 13, Item 134-135, 137, 140-141 & 150) arranged between the lower and upper roof assembly, the air-guiding element further disposed at the circulation opening and the ventilation opening; 
wherein a region sealed in relation to an external environment is formed (Komatsu: Figure 13, Item 141 creates seal and Item 135 are sealed); 
further wherein the air-guiding element comprises an air-conditioning chamber (Komatsu: Figure 132, Item 134), an inlet chamber (Komatsu: Figure 13, area above Item 134 within 140, an outlet chamber (Komatsu: Figure 13, Items 135 & 137), the air-conditioning chamber is arranged between the inlet chamber and the outlet chamber.

B) As per Claim 19, Komatsu teaches that a filter arrangement including a first filter element or a first fan, the filter arrangement being arranged at a fresh air opening (Komatsu: Figure 13, Item 145).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 & 13-17 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of US Patent Number 2008/0032619 A1 to Voit.

A) As per Claims 1, 13, 15-17 & 21-22, Komatsu teaches a cab for an agricultural vehicle (Komatsu: Figure 1), comprising: 
a frame (Komatsu: Figure 8); and 
a roof structure supported by the frame, the roof structure comprising: 
an upper roof assembly (Komatsu: Figures 3 & 11, Item 131); 
a lower roof assembly (Komatsu: Item 132, best shown in Figure 13 bottom picture with Items 103-105) releasably coupled to the upper roof assembly, where the lower roof assembly or the upper roof assembly comprises a ventilation opening (Komatsu: Figure 13, Item 143) for guiding air-conditioned air and a circulation opening (Komatsu: Figure 13, Item 146) for supplying recirculated air; 
an air-guiding element (Komatsu: best shown in Figure 13, Item 134-135, 137, 140-141 & 150) arranged between the lower and upper roof assembly, the air-guiding element further disposed at the circulation opening and the ventilation opening; 
a second fan (Komatsu: Figure 12-13, fan in Item 134), the second fan being arranged in an air-conditioning chamber or in an outlet chamber; 
wherein a region sealed in relation to an external environment is formed (Komatsu: Figure 13, Item 141 creates seal and Item 135 are sealed); 
further wherein the second fan comprises a second fan inlet and a second fan outlet, wherein the second fan inlet suctions air from the air-conditioning chamber or the second fan outlet discharges air into the outlet chamber (Komatsu: Figure 12-13, fan in Item 134),
at least one side wall, the roof structure comprising the filter arrangement (Komatsu: Figure 13),
a filter arrangement including a first filter element, the filter arrangement being arranged at a fresh air opening, wherein the fresh air opening is defined in the lower roof assembly (Komatsu: Figure 13, Item 145),
further wherein the filter arrangement and the lower roof assembly are coupled via a coupling element (Komatsu: Figure 14, Item 144).
Komatsu does not teach that the filter arrangement includes a first fan.
However, Voit teaches a filter arrangement includes a first fan.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Komatsu by adding a first fan to the filter of the fresh air opening, as taught by Voit, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Komatsu with these aforementioned teachings of Voit with the motivation of being able to regulate the amount of fresh air especially as compared to the amount of recirculated air such that the ratio of the two is at the desired level.

B) As per Claim 2, Komatsu in view of Voit teaches that the air-guiding element comprises: an air-conditioning chamber (Komatsu: Figure 132, Item 134), an inlet chamber (Komatsu: Figure 13, area above Item 134 within 140), an outlet chamber (Komatsu: Figure 13, Items 135 & 137); wherein, the air-conditioning chamber is arranged between the inlet chamber and the outlet chamber.

C) As per Claim 3, Komatsu in view of Voit teaches that the inlet chamber and the outlet chamber are separated from one another (Komatsu: Figure 13, area above Item 134 within 140 separate from Items 135 & 137).

D) As per Claim 4, Komatsu in view of Voit teaches that the lower roof assembly or the upper roof assembly comprise a fresh air opening for supplying fresh air (Komatsu: Figure 13, Item 143).

E) As per Claim 5, Komatsu in view of Voit teaches that the air-guiding element is arranged between the lower and upper roof assembly, the air-guiding element further disposed at the fresh air opening, the circulation opening, and at the ventilation opening such that the air- guiding element  (Komatsu: best shown in Figure 13, Item 134-135, 137, 140-141 & 150; Item 141 creates seal and Item 135 are sealed) comprises the region sealed in relation to the external environment.

F) As per Claim 6, Komatsu in view of Voit teaches that the air-guiding element at the inlet chamber or the air-conditioning chamber comprises a fresh air inlet for supplying fresh air into the air-guiding element and a circulation inlet for supplying recirculated air into the air-guiding element; and the outlet chamber comprises an air outlet for discharging air-conditioned mixed air from the air-guiding element (Komatsu: best shown in Figure 13, Item 134-135, 137, 140-141 & 150).

G) As per Claim 7, Komatsu in view of Voit teaches that the fresh air opening is connected to the fresh air inlet, the circulation opening is connected to the circulation inlet, and the air outlet is connected to the ventilation opening such that the fresh air and the recirculated air can be mixed in the air-guiding element and be guided in the air-guiding element from the fresh air opening and the circulation opening to the air outlet (Komatsu: best shown in Figure 13, Item 134-135, 137, 140-141 & 150).

H) As per Claim 14, Komatsu in view of Voit teaches that an air-conditioning-system assembly arranged at the air-conditioning chamber or at the outlet chamber (Komatsu: Figure 13, structure within Item 134).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Voit as applied to claim 1 above, and further in view of US Patent Publication Number 2004/0144850 A1 to Shuttleworth.

A) As per Claim 9, Komatsu in view of Voit teaches all the limitations except a second filter element removably arranged at the circulation opening or at the circulation inlet.
However, Shuttleworth teaches a second filter element removably arranged at the circulation opening or at the circulation inlet (Shuttleworth: Paragraph 0022, Items 56 in Figure 4).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Komatsu in view of Voit by adding a second fan at the circulation inlet, as taught by Shuttleworth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Komatsu in view of Voit with these aforementioned teachings of Shuttleworth with the motivation of filtering the air going into the air conditioning system, thereby making the air cleaner and more comfortable.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Voit as applied to claim 1 above, and further in view of US Patent Number 7,484,793 A1 to Baro.

A) As per Claim 11, Komatsu in view of Voit teaches all the limitations except explicitly that the air-guiding element is made from a plastic.
However, Baro teaches an air-guiding element made from plastic (Baro: Abstract, lines 1-3).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Komatsu in view of Voit by having the element be made of plastic, as taught by Baro, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Komatsu in view of Voit with these aforementioned teachings of Baro with the motivation of providing a cheap quick method of manufacture that is durable.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Voit as applied to claim 1 above, and further in view of US Patent Publication Number 2007/0044492 A1 to Ichikawa.

A) As per Claim 12, Komatsu in view of Voit teaches all the limitations except explicitly that the air-guiding element comprises a cable duct.
However, Ichikawa teaches the air-guiding element comprises a cable duct (Ichikawa: Figure 4, Item 26 is in area around 24).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Komatsu in view of Voit by having space for cabling, as taught by Ichikawa, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Komatsu in view of Voit with these aforementioned teachings of Ichikawa with the motivation of providing space in the system for the necessary cabling surrounding the air conditioning system.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Shuttleworth.

A) As per Claim 20, Komatsu teaches all the limitations except a second filter element removably arranged at the circulation opening or at the circulation inlet.
However, Shuttleworth teaches a second filter element removably arranged at the circulation opening or at the circulation inlet (Shuttleworth: Paragraph 0022, Items 56 in Figure 4).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Komatsu by adding a second fan at the circulation inlet, as taught by Shuttleworth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Komatsu with these aforementioned teachings of Shuttleworth with the motivation of filtering the air going into the air conditioning system, thereby making the air cleaner and more comfortable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9 & 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762